Citation Nr: 1714406	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post lumbar laminectomy L3-L5, including radiculopathy of the lower extremities.

2.  Entitlement to a rating in excess of 10 percent for mild degenerative changes involving the acromioclavicular joint of the right shoulder.

3.  Entitlement to a rating in excess of 10 percent for residuals of a right hand injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Atlanta, Georgia, currently has jurisdiction of the claims.

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in August 2015.  A transcript is of record.  

The Board remanded the claim for further development of the evidence in November 2015.


FINDINGS OF FACT

1.  The Veteran's status post lumbar laminectomy L3-L5, including radiculopathy of the lower extremities, is characterized by pain, forward flexion to 80 degrees, extension to 25 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.

2.  The Veteran's mild degenerative changes involving the acromioclavicular joint of the right shoulder is characterized by flexion to 180 degrees, abduction to 170 degrees, external rotation to 90 degrees, and internal rotation to 80 degrees.

3.  The Veteran's residuals of a right hand injury is characterized by proximal interphalangeal (PIP) extension to 10 degrees in the ring and little fingers.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for status post lumbar laminectomy L3-L5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for a separate 10 percent rating for right lower extremity radiculopathy have been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8620 (2016).

3.  The criteria for a separate 10 percent rating for left lower extremity radiculopathy have been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8620 (2016).

4.  The criteria for a rating in excess of 10 percent for mild degenerative changes involving the acromioclavicular joint of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5010 (2016).

5.  The criteria for a rating in excess of 10 percent for residuals of a right hand injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227-5010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in January 2016 in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he and his wife presented oral argument in support of his claims.  

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

A. Status Post Lumbar Laminectomy L3-L5

The Veteran is seeking an evaluation in excess of 20 percent for status post lumbar laminectomy L3-L5.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 
	
Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Diagnostic Code 8620 provides ratings for neuritis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve is rated under Diagnostic Code 8520. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

At September 2007 VA primary care treatment, the Veteran reported that he had continued problems with back pain and intermittent radicular symptoms into the legs.  The back pain was rated as 5 out of 10 in severity.  At May 2008 private treatment it was noted that the Veteran had a bulging disc and osteophyte, which caused pain in the back and leg.  The Veteran wrote in a May 2008 statement that he had back pain every morning and throughout the day.

The Veteran had a VA examination in August 2008 at which he complained of back ache with periodic radiation of pain and numbness in the lower extremities.  He rated the pain as 7 out of 10.  There were flare-ups at least once a day, during which the pain increased to 9 out of 10 in intensity.  The Veteran had difficulties with activities of daily living.  On examination, flexion was to 90 degrees, extension was to 30 degrees, right and left lateral flexion was to 30 degrees, and left and right lateral rotation was to 30 degrees.  There was pain with range of motion and increased pain with three repetitions.  Forward flexion was to 60 degrees on repetitive motion, and otherwise motion was not decreased.

The Veteran wrote in March 2009 that when he walked for more than 10 yards his legs would cramp up and go numb.  At March 2009 private neurology treatment the Veteran's chief complaint was back and bilateral leg pain, numbness, and weakness.  The Veteran said that he could walk for about 10 yards before his legs started to go numb.  He had numbness in his groin area but no history of incontinence.  In October 2009 the Veteran underwent a decompressive laminectomy of the lumbar spine.  At November 2009 private treatment the Veteran said that his back pain was much better, although there was still pain on an occasional basis.  He had no leg pain.  At January 2010 VA treatment the Veteran said that he had persistent pain, although he no longer had numbness.

The Veteran had a VA peripheral nerve examination in April 2011 at which the lower extremities were normal.  At February 2013 VA treatment the Veteran complained of pain that was present at all times that he rated as a six out of 10.

The Veteran testified at the August 2015 Board hearing that he could not lift more than 20 pounds due to pain and cramping.  He said that he could stand for five minutes and sit for an hour at a time.  When he stood for a long period there was tingling in his legs.

In January 2016 the Veteran had a VA examination at which he reported constant back pain with intermittent bilateral lower extremity radiculopathy, no other neurologic abnormalities, and no bowel or bladder impairment.  The Veteran reported having flare-ups in the past, but not having any flare-ups or incapacitating episodes within the past year.  On examination range of motion was forward flexion to 80 degrees, extension to 25 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was pain on forward flexion and extension and mild/moderate localized tenderness or pain on palpation of the thoracolumbar spine.  Range of motion was not decreased after three repetitions.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  There was not ankylosis or IVDS of the spine.  Lower extremity muscle strength, reflexes, and sensory examination were normal.  

The Veteran does not qualify for an evaluation in excess of 20 percent for status post lumbar laminectomy L3-L5.  The record does not show that forward flexion of the thoracolumbar spine has been limited to 30 degrees or less or that there has been favorable ankylosis of the entire thoracolumbar spine, as is required for a 40 percent evaluation, the next highest that is available.  The record does not show that forward flexion has been limited to less than 80 degrees.  In addition, there has not been ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The record does not show that the Veteran has had incapacitating episodes with bed rest prescribed by a physician.  Therefore, the Veteran cannot be rated based on incapacitating episodes.  See id.

The Veteran is entitled to a separate 10 percent evaluation for each lower extremity due mild radiculopathy.  He is not entitled to evaluations of 20 percent because the radiculopathy is not moderate in either extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  The January 2016 VA examiner diagnosed bilateral radiculopathy to the lower extremities involving the sciatic nerve causing moderate constant pain, mild paresthesias and/or dysesthesias, mild numbness, and no intermittent pain or other signs or symptoms.  The examiner felt that the radiculopathy to the lower extremities was mild and that it was the same radiculopathy noted during January 1998 EMG.

The weight of the lay and medical evidence does not show that the Veteran has such disabling pain or functional impairment resulting from his status post lumbar laminectomy L3-L5, including radiculopathy of the lower extremities to warrant a higher rating for a muscle strain of the back with low back pain restrictions under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 202.  The Veteran testified at the August 2015 hearing that he has limitations in standing, sitting, and lifting.  At the August 2008 VA examination there was increased pain with three repetitions and forward flexion was decreased to 60 degrees on repetition.    However, the Board finds that these limitations are accounted for in the assigned 20 percent evaluation for the back disability.  There was no decrease in range of motion after three repetitions at the January 2016 examination.  Overall, the evidence does not demonstrate painful motion, limitation of motion, incoordination, fatigability, or weakness of the lumbosacral spine due the service-connected disability resulting in a functional impairment that more closely approximates the criteria for a 30 percent evaluation, including forward flexion of the thoracolumbar spine to 30 degrees or less or severe symptomatology.  See  DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.71a, Diagnostic Code 5243.

B.  Mild Degenerative Changes, Acromioclavicular Joint of the Right Shoulder

The Veteran is seeking an evaluation in excess of 10 percent for mild degenerative changes involving the acromioclavicular joint of the right shoulder.  He has been evaluated under Diagnostic Codes 5201 and 5010.

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

The Veteran had a VA examination in August 2008 at which he reported constant right shoulder pain with an intensity of 4 out of 10.  The examiner noted that the Veteran was right handed, which caused the right shoulder to further limit activities.  On examination, forward flexion was to 180 degrees, abduction was to 180 degrees, external rotation was to 90 degrees, and internal rotation was to 90 degrees.  There was pain with motion.  On repetition, there was increased pain, weakness, and lack of endurance, but no loss of range of motion.  The shoulder was stable. 

At the March 2009 neurology treatment, the Veteran had decreased range of motion of the left shoulder and lifting the arm above his head caused discomfort in the shoulder and neck.  There was no obvious sensory loss in the arms.

The Veteran had a VA physical therapy consultation in April 2012 at which he complained of shoulder pain.  Range of motion measurements were not recorded in the treatment records, but it was noted to be more functional than the left, which was flexion to about 140 degrees, rotation to about 60 degrees, and internal rotation to back pocket.  At physical therapy through June 2012 the Veteran continued to have shoulder pain, and at September 2012 VA treatment the Veteran said that the right shoulder was getting worse and that he was unable to sleep on it.  February 2013 VA treatment records indicate that the Veteran had osteoarthritis in the shoulders that was stable.  It was noted that pain was present at all times.  The Veteran testified at the August 2015 Board hearing that he could not lift the right shoulder up, could not grab anything behind him, and got cramps.

At a January 2016 VA examination the Veteran did not report flare-ups of the shoulder or arm, functional loss, or functional impairment of the right shoulder.  Range of motion was flexion to 180 degrees, abduction to 170 degrees, external rotation to 90 degrees, and internal rotation to 80 degrees.  The examiner noted that there was pain on examination but that it did not result in or cause functional loss.  There was pain on abduction and internal rotation, no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, or objective evidence of crepitus.  Muscle strength was normal, and there was no muscle atrophy or ankylosis.  Repetitive use testing was performed without additional functional or range of motion loss.  

The Veteran does not qualify for a 20 percent evaluation, the next highest available, for not being able to lift his right arm to shoulder level because the VA examinations and treatment records show that forward flexion has not been limited to less than 90 degrees.  At March 2009 treatment it was specifically noted that the Veteran could lift his right arm above his head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201, Plate I.  The record does not show ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  Therefore, increased evaluations are not available under Diagnostic Codes 5200, 5202, and 5203 are not available.  An evaluation in excess of 10 percent is not available under Diagnostic Code 5010.  See 38 C.F.R. § 4.71a.

The weight of the lay and medical evidence does not show that the Veteran has such disabling pain or functional impairment resulting from his mild degenerative changes involving the acromioclavicular joint of the right shoulder to warrant a higher rating under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 202.  The record has consistently shown pain related to the right shoulder.  However, there has not been additional functional or range of motion loss on repetitive use.  Overall, the evidence does not demonstrate painful motion, limitation of motion, incoordination, fatigability, or weakness of the right shoulder that is not contemplated in the 10 percent evaluation.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.





C.  Residuals of a Right Hand Injury

The Veteran is seeking a rating in excess of 10 percent for residuals of a right hand injury.  He has been rated under Diagnostic Codes 5227 and 5010.  Diagnostic Code 5227 provides the rating criteria for ankylosis of the ring and little fingers, which is rated noncompensably.  38 C.F.R. § 4.71a.

In a May 2008 statement the Veteran complained of numbness in the fingers of his right hand.  The Veteran had a VA examination in August 2008 at which he reported pain in the right hand for the past year and a half.  He also had weakness in the right hand, which had caused him to drop things without know it.  On examination, the fifth finger was curved anteriorly and deformed.  The metacarpophalangeal (MCP) joint had flexion to 90 degrees, the PIP joint had flexion to 110 degrees, and the distal interphalangeal (DIP) joint had flexion to 70 degrees.  There was no pain with range of motion or evidence of weakness, lack of endurance, fatigue, or incoordination with repetition.

At an April 2011 VA examination x-rays showed no acute fracture or dislocation of the right wrist and degenerative joint disease of the first, fourth, and fifth carpometacarpal joints.  The examiner diagnosed the Veteran with a shortened and slightly deformed 4th and 5th metacarpal secondary to an old fracture.  There was no effect on the Veteran's usual occupation or usual daily activities.

The Veteran had a VA examination in January 2016 at which he reported an injury to the fourth and fifth fingers of the right hand.  On examination, the right fourth and fifth fingers had PIP extension to 10 degrees.  There was full extension to the MCP and DIP joints.  Flexion of the ring and little fingers was MCP to 80 degrees, PIP to 90 degrees, and DIP to 70 degrees.  This was noted to be a mild reduction.  There was no evidence of ankylosis of any digits of the right hand, pain with use of the hand, or objective evidence of localized tenderness or pain on palpation of the joint associated soft tissue.  On repetitive use testing, there was no additional functional loss or reduction in range of motion after three repetitions.  Hand grip was normal and the right hand disability did not affect the performance of occupational tasks.

An evaluation in excess of 10 percent is not available under Diagnostic Code 5227.  The record does not show that an evaluation as amputation is warranted or that the overall function of the hand is limited.  The January 2016 examiner felt that hand grip was normal.  An evaluation of 20 percent is not available under Diagnostic Code 5003 because the record does not show incapacitating exacerbations.  See 38 C.F.R. § 4.71a.

The weight of the lay and medical evidence does not show that the Veteran has such disabling pain or functional impairment resulting from his residuals of a right hand injury to warrant a higher rating under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 202.  The record shows some pain and weakness related to the right hand.  However, there has not been additional functional or range of motion loss on repetitive use.  The May 2008 VA examiner found that there was not pain with range of motion or evidence of weakness, lack of endurance, fatigue, or incoordination with repetition.  On repetitive use testing at the January 2016, there was no additional functional loss or reduction in range of motion after three repetitions.  Overall, the evidence does not demonstrate painful motion, limitation of motion, incoordination, fatigability, or weakness related to residuals of a right hand injury that is not contemplated in the 10 percent evaluation.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.

D.  Other Considerations

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's lumbar spine disability, right shoulder disability, and residuals of a right hand injury (i.e., limitation of range of motion and pain) are contemplated by the rating criteria and the assigned ratings, and the medical evidence fails to show anything unique or unusual about this disability that would render the schedular criteria inadequate.  As the available schedular criteria for these service-connected disabilities are adequate, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for gastric mucosal prolapsed, left shoulder degenerative joint disease, and a scar related to a laminectomy.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record does not show that he is unemployable as a result of his service-connected disabilities.  The Veteran was working prior to October 2009.  The January 2016 VA examiner felt that the Veteran was limited in performing physical labor as a result of his back and that the right hand and shoulder did not affect occupational tasks.  The Veteran is not precluded from sedentary employment due to the service-connected disabilities.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to staged or to additional staged ratings for his service-connected status post lumbar laminectomy L3-L5, mild degenerative changes involving the acromioclavicular joint of the right shoulder, and residuals of a right hand injury, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

A rating in excess of 20 percent for status post lumbar laminectomy L3-L5 is denied.

A separate rating of 10 percent for right lower extremity radiculopathy is granted.

A separate rating of 10 percent for left lower extremity radiculopathy is granted.
A rating in excess of 10 percent for mild degenerative changes involving the acromioclavicular joint of the right shoulder is denied.

A rating in excess of 10 percent for residuals of a right hand injury is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


